Citation Nr: 0830174	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-34 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
type I, with hypertension and peripheral neuropathy in both 
upper extremities, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from April 2000 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 20 percent for 
diabetes mellitus, type I, with hypertension and peripheral 
neuropathy in both upper extremities.


FINDINGS OF FACT

The veteran's service-connected diabetes mellitus, type I, 
requires insulin being injected four to five times a day, and 
a restricted low carbohydrate diet, with no evidence of 
regulation of activities, and with hospitalization for 
episodes of ketoacidosis or hypoglycemic reactions 
approximately once or twice a year from 2004 through 2006.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for diabetes mellitus, type I, have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, DC 7913 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in June 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Finally, the Board notes the RO sent 
the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  Moreover, the claimant has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records dated through May 2006, 
and has obtained private treatment records for the veteran.  
VA examinations were scheduled in 2005 and 2007.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Moreover, in April 2006 and 
again in July 2007, the veteran submitted VCAA Notice 
Response forms in which he indicated he had no other 
information or evidence to substantiate his claim.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II. Factual Background

Private treatment records dated in from Round Rock Medical 
Center showed that in January 2004, the veteran was admitted 
to the hospital with complaints of nausea, vomiting, 
abdominal cramps, and dizziness.  He was also noted to have 
hyperglycemia.  The assessment was diabetic ketoacidosis.  

Private treatment records from Smithville Regional Hospital 
showed that one week later, in January 2004, the veteran was 
again admitted to the hospital with complaints of nausea and 
vomiting, dizziness, and chest and abdominal pain.  He had 
forgotten to bring his insulin with him on a trip.  The 
clinical impression was DKA instigated by gastroenteritis.

Private treatment records from Johns Community Hospital 
showed that the veteran was admitted to the hospital in June 
2004 with complaints of abdominal pain, nausea, vomiting, and 
generalized weakness for three days.  He was treated for 
diabetic ketoacidosis.  He was hospitalized again in August 
2004 with complaints of abdominal pain.  He was concerned 
about DKA, but his labs on admission did not show DKA.  

Private treatment records from St. David's Medical Center 
showed that the veteran was admitted to the hospital in April 
2005 with complaints of nausea and vomiting.  The assessment 
was DKA secondary to insulin noncompliance.  

VA treatment records showed that in August 2005, the 
assessment was that the veteran's diabetes was poorly 
controlled.   

On VA examination in August 2005, it was noted that the 
veteran was on a restricted diet, limited to low carbohydrate 
foods, and also took insulin.  He had reportedly been 
hospitalized for ketoacidosis or hypoglycemic reactions on 
six to seven occasions since 2002.  He had no significant 
weight gain or loss, and no restrictions of normal activities 
due to diabetes.  He reported visiting a diabetic care 
provider every one to two months.  There were no reported 
additional symptoms such as loss of strength.  No 
hypertension was reported.  Blood pressure was recorded at 
129/80, 128/67, and 118/65.  A neurologic examination yielded 
no evidence of sensory or motor impairment.  The diagnosis 
was type I diabetes requiring insulin.

On VA peripheral nerves examination in August 2005, the 
veteran reported a chronic burning and tingling pain in his 
feet.  There was no mention of his upper extremities, 
however, the VA examiner diagnosed sensory peripheral 
neuropathy, both hands and feet likely secondary to Type I 
diabetes.  

In a statement (VA Form 21-4138) dated in December 2005, the 
veteran claimed he had been advised to limit his activities 
and diet, and that he was unable to work more than minimum 
periods.  

A VA treatment record dated in January 2006 showed that the 
veteran was transferred to a private medical facility for 
treatment for hyperglycemia.  In March 2006, he reported some 
weight fluctuations, that he had DKA on 7 or 8 occasions in 
the past, and that he had hypoglycemia in the past. 

Private treatment records from Johns Community Hospital show 
that the veteran was hospitalized in January 2006 for 
treatment for dehydration, hypoglycemia, and hypokalemia.  He 
was hospitalized in July 2006 for DKA.   

On VA examination in July 2007, the examiner noted the c-file 
had been reviewed, and noted previous documentation of 
hospitalizations for diabetic ketoacidosis that averaged 
three to four times a year since the onset of diabetes.  The 
examiner noted the veteran reported having three 
hospitalizations in the past year for diabetic ketoacidosis, 
but the examiner could not find documentation of this in the 
c-file.  The examiner noted that there were two emergency 
room visits in 2006 for markedly symptomatic hypoglycemia, 
and since then he had minor hypoglycemia reactions, 
approximately once a month, which he took care of by drinking 
orange juice or other sugared drinks.  It was noted that 
these hypoglycemic reactions have occurred during the middle 
of the night, and were not related to his level of activity.  

The VA examiner also noted that the veteran was on a "very 
strict diet regimen and low carbohydrate diet".  His weight 
was stable.  The examiner indicated there was no 
documentation of any prescribed regulation of activities, 
specifically none to avoid strenuous activity to prevent 
hypoglycemic reactions.  In fact, the veteran reported that 
he and his wife were able to do some exercising on a regular 
basis, which included walking/jogging at a slow pace after 
dinner every other evening.  He did some exercises, including 
crunches and push-ups.  He was able to do part time 
construction work, which required walking "miles" a day 
without problems of hypoglycemia.  The veteran stated his 
healthcare providers actually encouraged exercise and 
activity.  He injected insulin 4 to 5 times each day.  He 
visited a diabetic care provider every three to six months.  
He complained of feeling fatigued and old, and that his 
vision blurred off and on, depending on his fluctuating blood 
sugar levels.  

Blood pressure was found to be 98/60, and it was noted that 
he no longer took medication and his blood pressure was 
normal.  He complained of intermittent numbness of toes and 
occasionally felt that his hands were "asleep" when he woke 
in the morning, but there was no loss of function and normal 
sensation noted on the day of exam.  The diagnosis was 
diabetes mellitus, type I, and the examiner noted no finding 
of regulation of activities due to diabetes mellitus.  

III. Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Although rating personnel 
are directed to review the recorded history of a disability 
in order to make a more accurate evaluation, 38 C.F.R. § 4.2, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco, supra.  However, staged 
ratings may be appropriate in an increased rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Throughout the rating period on appeal, the veteran has been 
assigned a 20 percent rating for his diabetes mellitus 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
Under that Code section, diabetes mellitus, requiring insulin 
and restricted diet, or oral hypoglycemic agent and 
restricted diet warrants a 20 percent evaluation.  To be 
entitled to the next-higher 40 percent evaluation, the 
evidence must demonstrate diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted when diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when diabetes 
mellitus requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Note (1) to DC 7913 instructs that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for diabetes mellitus, type 
I.  Most importantly, the medical evidence of record does not 
show that the veteran's diabetes mellitus requires regulation 
of activities.  While the evidence is replete with the 
veteran's inability to control his glucose levels and his 
being on a restricted diet to assist with lowering his 
glucose levels, the evidence does not show that a physician 
informed the veteran that he had to regulate his activities.  
Indeed, the veteran has reported that his healthcare 
providers actually encouraged exercise and activities, and he 
reported that he and his wife were able to do some exercising 
on a regular basis, which included walking/jogging at a slow 
pace and that he did some exercises, including crunches and 
push-ups.  He also doing part time construction work, which 
required walking "miles" a day without problems of 
hypoglycemia.  In fact, the July 2007 VA examiner 
specifically found that the veteran did not require 
regulation of activities due to his diabetes mellitus.  

The Board is aware that in his December 2005 notice of 
disagreement, the veteran reported he had been advised to 
limit his activities and that he had been "unable to work 
other than minimal work periods", and that in November 2006 
he claimed he was unable to work a regular job due to the 
exertion required for a "physical job", however, these 
statements do not indicate a regulation of activities.  
Moreover, subsequent statements by the veteran, as noted 
above, show that he was encouraged to exercise and be active.  
Additionally, the statements show that while the veteran's 
diabetes has caused some impairment, he continued to work 
part time, in a position that required him to walk for 
"miles".  

Although it is generally not necessary to meet all of the 
rating criteria for a higher rating, (see 38 C.F.R. § 4.21), 
the regulation of activities is the primary characteristic 
distinguishing the next higher rating (40 percent) in this 
case and, absent a finding that regulation of activities is 
required, an increased rating is not warranted.

The Board recognizes that the veteran has been hospitalized 
for episodes of ketoacidosis and hypoglycemia.  In that 
regard, the record reflects that at times his diabetes was 
poorly controlled, and he was hospitalized three times in 
2004, once in 2005, and twice in 2006, specifically for the 
veteran for ketoacidosis or hypoglycemia.  Although the 
veteran has reported numerous other hospitalizations, the 
objective evidence of record shows no more than have been 
noted above.  Although hospitalization for ketoacidosis or 
hypoglycemia are part of the criteria for a 60 percent 
rating, the Board finds that the veteran's episodes are not 
regular occurrences, and are, found to be non-compensable 
complications that are considered to be part of the diabetic 
process.  See 38 C.F.R. § 4.20, DC 7193.  

In this case, the veteran's hypertension and peripheral 
neuropathy have been associated with his service-connected 
diabetes mellitus.  As noted above, compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to a support a 100 percent rating; 
noncompensable complications are considered part of the 
diabetic process under DC 7913.  

Hypertension is rated under DC 7107.  Under DC 7101, a 10 
percent rating is warranted if hypertension is manifested by 
diastolic blood pressure predominantly 100 or more, or if the 
systolic pressure is predominantly 160 or more.  A 10 percent 
rating is also warranted if the condition requires continuous 
medication for control, and there is a history of diastolic 
pressure predominantly 100 or more.  38 C.F.R. § 4.104, DC 
7101 (2006).  Numerous treatment records dated from 2004 
through 2006 show that while the veteran was required to take 
medication to control his blood pressure, his diastolic 
pressures were not predominantly 100 or more.  Additionally, 
the August 2005 VA examination recorded blood pressure 
results of 129/80, 128/67, and 118/65 and the more recent 
July 2007 VA examination showed the blood pressure to be at 
98/60.  Thus, the veteran's hypertension is considered a non-
compensable complication of his diabetes mellitus, a separate 
rating is not warranted, and, therefore, his hypertension is 
considered to be part of the diabetic process under DC 7913.  

The record reflects that peripheral neuropathy of the lower 
extremities has been associated with the service-connected 
diabetes mellitus, and separate 10 percent ratings have been 
assigned for peripheral neuropathy of each lower extremity.  

Peripheral neuropathy of the upper extremities has also been 
associated with the service-connected diabetes mellitus.  In 
that regard, the Board notes that peripheral neuropathy of 
the median nerve (upper extremity) is rated under DC 8515.  
Under DC 8515, for the dominant or major hand, mild 
incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  38 C.F.R. § 4.124a, DC 8515.  The two VA 
examinations show the veteran's neurological examination was 
normal, and he had normal and intact sensation, function, and 
motor strength.  Therefore, the Board finds that the 
veteran's peripheral neuropathy of the upper extremities is 
considered a non-compensable complication of his diabetes 
mellitus, a separate rating is not warranted, and, therefore, 
his peripheral neuropathy of the upper extremities is 
considered to be part of the diabetic process under DC 7913.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  While the 
veteran has been hospitalized on a few occasions in 2004 and 
2006 due to diabetes complications, the evidence of record 
and the veteran's contentions do not show either frequent 
hospitalization or marked interference with employment due to 
the service-connected diabetes mellitus.  With regard to 
employment, the record reflects that the veteran works part 
time in a physically demanding job.  Likewise, there is no 
other evidence of record to show that his service-connected 
diabetes mellitus involves such disability that an extra- 
schedular rating would be warranted under the provisions of 
38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the service-connected diabetes mellitus, type I, with 
hypertension and peripheral neuropathy of the upper 
extremities, has been no more than 20 percent disabling 
during the time period in question.  Hart, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
I, with hypertension and peripheral neuropathy in both upper 
extremities, is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


